DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claims 1-37, 39-40, 51 and 61-62 are cancelled.
Claims 38, 41-50, 52-60 and 63 are allowed.

Drawings
The replacement sheet filed on 30 December 2021 is acknowledged and accepted.

Specification
The Amendment to the Specification filed on 30 December 2021 is acknowledged and accepted.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
(A) Claims 38, 41-48, 55 and 57 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and contextual monitoring does not fairly teach or suggest a device configured to be worn on the wrist of a subject comprising a plurality of physiological sensors and a processor, wherein said processor is configured to focus signal processing resources based on a user preference. The closest related prior art to Stivoric teaches a wearable device comprising a plurality of physiological sensors and a processor. Stivoric, however, does not teach that based on a user preference, to focus processing. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state.
(B) Claims 49-50, 52-54, 56, 59 and 60 are free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of systems for physiological and environmental monitoring does not fairly teach or suggest a system comprising a device configured to be worn on the wrist of a subject, said device comprising a pulse rate data sensor, an environmental sensor, a motion sensor and a processor, wherein said processor is configured to prioritize signal processing resources on processing the pulse rate data over processing the environmental information generated from the environmental sensor based on a user preference, wherein said user preference is downloaded to the device from a remote location. The closes related prior art to Stivoric teaches a system comprising a wearable device and a remotely located device, the wearable device comprising a pulse rate data sensor, an environmental sensor, a motions sensor and a processor. Stivoric, however, does not teach that the processor is configured, based on a user preference, to prioritize the processing of pulse rate data over the processing of environmental information. Rather, in Stivoric, the processor analyzes and summarizes the data from all sensors in order to arrive at a physiological state and a contextual state.
(C) Claim 58 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wrist-worn apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wrist-worn apparatus comprising a processor configured to identify a geographic location of a source of stress based on a time-dependent analysis of the pulse rate date, a location of a wearable apparatus and the environmental information in the vicinity of the person wearing the apparatus. The closest related prior art to Stivoric teaches a wearable apparatus configured to monitor physiological and environmental information, said apparatus comprising a location sensing device for detecting the geographic location of device. Stivoric, however, does not teach that the processor is configured to identify the geographic location of a source of stress based on a time-dependent analysis of pulse rate data, the location of the device and the environmental information in the vicinity of the subject wearing the device.
(D) Claim 63 is free of art under 35 USC 102 and 35 USC 103 because the closest prior art in the field of wearable apparatuses for physiological and environmental monitoring does not fairly teach or suggest a wearable apparatus configured to store pulse rate in a remote database wherein the remote database is configured to identify  data corrupted by motion artifacts in the stored pulse rate data  and extract physiological and/or environmental information from the corrupted data. The closest prior art to Stivoric teaches a wearable apparatus configured to transmit data to a central monitoring unit for subsequent processing and presentation. There is no teaching however, that the processing performed by the central monitoring unit includes the identification of corrupted data and the extraction of physiological and/or environmental information from the corrupted data. While the cited prior art to Korman teaches a server remotely located from a wrist-worn device wherein said server configured for processing and analysis, Korman does not teach that the processing includes the identification of corrupted data and the extraction of physiological and/or environmental information. Moreover, there is no motivation to modify Stivoric’s central monitoring unit to performed the identification of corrupted data and the extraction of physiological and/or environmental information because Stivoric explicitly teaches that the purpose of the central monitoring is to provide an interactive platform for the user to visualize data, enter information pertaining to the daily activities and wells and to provide suggestions and recommendations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE ARCHER whose telephone number is (571)270-3050. The examiner can normally be reached 9:00 AM-1:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE ARCHER/Examiner, Art Unit 1631    
                                                                                                                                                                                                    /Lori A. Clow/Primary Examiner, Art Unit 1631